UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6025


WYATT HESSING,

                 Plaintiff - Appellant,

          v.

GARY P. BRUNELLE, Police Officer; ERICCA FIGUEROA, Police
Officer; JOSEPH GUZDOWSKI, Police Officer,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00595-HEH)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wyatt Hessing, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Wyatt    Hessing   appeals        the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2006) action without prejudice

under Fed. R. Civ. P. 41(b), for failure to comply with a prior

court order.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district       court.     Hessing      v.   Brunelle,    No.   3:13-cv-00595-HEH

(E.D.    Va.    Dec.    12,   2013).        We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                            2